Citation Nr: 1112955	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  During the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

At the February 2011 videoconference hearing, the Veteran provided a detailed description of the circumstances of her alleged contraction of hepatitis C virus (HCV) during basic training in April 1975 at Paris Island, South Carolina.  She related that as a member of training Platoon B she was in line to receive her inoculations when the trainee private directly in front of her "private K" began to bleed from the injections and that blood got on the air gun.  She further related that about two weeks later everyone in her unit was summoned to be given a gamma globulin injection (including her twin sister who was assigned to the same training Platoon, and whose immunization records are associated with the Veteran's claims file).  She testified that "private K" was pulled from the troop, and quarantined with a diagnosis of hepatitis.  The Veteran's original service treatment records include immunization records (received by the RO in February 2010) showing a gamma globulin injection administered in May 1975.  Thus, her account is at least partially corroborated by factual evidence in the record.  In her hearing testimony she also provided plausible explanation for risk factors to which her hepatitis was more likely attributed; specifically, she indicated that her rape did not involve penetration, and that she divorced her husband (and did not have sexual relations with him) after he became incarcerated.  She has provided identifying information (her training platoon and name of the fellow trainee who is the alleged source of her infection) which should allow for development for further pertinent information  Specifically, if a private "K" is located and found to have been infected with HCV (and/or to have been discharged from service due to hepatitis), such evidence would be strongly supportive of the Veteran's claim; if private "K" is located, and found to not have hepatitis/and specifically HCV, such information would be strong evidence against her claim.  Accordingly, further development is necessary. 

The case is REMANDED for the following:

1. The RO should arrange for exhaustive development for information corroborating the Veteran's account of the air gun inoculation incident when she alleges she contracted HCV.  The development should include (but not be limited to) any Paris Island base or training unit (Platoon B) or base medical facility records showing that in April/May 1975 a group of trainees was given prophylactic (vs. hepatitis) injections  of gamma globulin because of exposure to a risk factor for such disease, and well as an exhaustive search in military and VA records to ascertain whether the named trainee alleged source of the infection (private "K") was indeed separated from the training unit because she had hepatitis.  If the exhaustive development proves fruitless, the Veteran should be so advised (and given opportunity to respond), and the scope of the search should be explained for the record.

2. If the development ordered above suggests further development, such development should be pursued to logical completion.  If any additional information received tends to corroborate the Veteran's accounts/explanations regarding risk factors for HCV, the Veteran's claims file should be forwarded to any appropriate physician for another medical opinion regarding the likely etiology of the Veteran's hepatitis C, and specifically whether it at least as likely as not (50% or better probability) is related to risk factors during her service.  

3. The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

